PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/716,626
Filing Date: 27 Sep 2017
Appellant(s): GRAN et al.



__________________
Daugherty & Del Zoppo Co., L.P.A
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 6-8, 15 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Owen et. al. and Han et. al.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 20-24 rejected under 35 U.S.C. 101. Examiner is withdrawing the 101 rejection in light of Appellant’s arguments in the filed Appeal brief. Appellant’s arguments that excludes transitory medium from Specification page 7 line 1-7 is considered a special definition on record for the computer readable medium of Claims 20-24.

(2) Response to Argument
In response to Appellant’s arguments with regards to Claim 1, 35 U.S.C. 103 as being unpatentable over Owen in view of Han, Examiner acknowledges Appellant’s arguments but respectfully disagrees. First with respect to reference Owen, all of the ultrasound imaging system components recited in Claim 1 are taught, the disclosed claim language is broad with respect to how the probe, motor controller and console relate to one another. The instant claim does not explicitly state that the motor controller is physically on the probe and the console is a completely separate entity from them. The connection type (i.e. physical, wireless, wired, etc.) of the motor controller to the probe and console is not discernable from the recited claim language to be a 
With regards to limitation “…a motor controller configured to control the motor to rotate the shaft within a predetermined arc…”, Owen teaches a motor controller that controls a motor to rotate a transducer array in [0025] as described in the Final Office action. Since Owen has a motor controller that controls a motor connected to a probe, inherently the shaft will be rotated within a predetermined arc. Han explicitly states in paragraphs [0036] [0084-0085] disclosed in the Final Office action that the shaft is rotated within predetermined angels based on a controlled step motor. Examiner in the Office action took the position that Owen did not explicitly teach that the shaft’s rotation specific to it being “within a predetermined arc” rather than rely on inherent operation of a rotating shaft of Owen, the examiner applied Han in the same field of endeavor with the same motor controller functions as Owens, however, explicitly teaches that a motor controller is configured to control the motor to rotate “the shaft within a predetermined art”.  Appellant did not provide sufficient justification that the modification of Han would cause Owen to not function properly as the references in combination do not directly or indirectly teach away from each other.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMAL ALY FARAG/Examiner, Art Unit 3793     
                                                                                                                                                                                                   Conferees:
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793    
                                                                                                                                                                                                    /CORRINE M MCDERMOTT/MQAS, Art Unit 3700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.